DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022 has been entered.
 
Status of Claims
Claims 1-12, 14, 16, 18-31 are pending and subject to this Office Action.

Response to Arguments
Applicant’s arguments (see Remarks filed on 07/19/2022) with respect to the rejection(s) of claims 1-12 and 14-28 under 35 U.S.C. 103 as being unpatentable over Delorme et al. (EP 0403462 B1), as evidenced by Washburn (US Pub. 2016/0318828 A1), have been fully considered and are persuasive. Particularly, claim 1 has been amended to exclude group 5 metals from the first metal oxide of Formula (I) and thus, the vanadium oxide catalyst disclosed by Delorme no longer meets the first metal oxide of Formula (I) (Remarks, pg. 7-8). Furthermore, the examiner agrees with Applicant that one of ordinary skill in the art would not read vanadium oxide supported on magnesium oxide as a mixed metal oxide since it is merely a catalyst supported on a separate catalyst support. 
However, upon further consideration, the rejection over Delorme is maintained in view of a different interpretation of the reference.

Claim Objections
Claims 1, 6, 18, and 29-31 are objected to because of the following informalities.
Claim 1, lines 3-4: It appears that the recitation “and one or more oxygen” has not been removed from the previous amendment inadvertently. Applicant is suggested to amend the limitation “a first metal oxide and one or more oxygen” to state “a first metal oxide 
Claim 1 recites “wherein the hydrocarbon feed comprises one or more C3-C50 cyclic alkane and one or more C2-C50 acyclic alkane, and a molar ratio of cyclic alkane to acyclic alkane is from about 1:250 to about 250:1” at lines 8-10. For clarity, Applicant is suggested to amend the limitation as follows: “wherein the hydrocarbon feed comprises one or more C3-C50 cyclic alkane and one or more C2-C50 acyclic alkane, and has a molar ratio of cyclic alkane to acyclic alkane [[is]] of from about 1:250 to about 250:1”
Claim 6 recites “comprising one or more C3-C50 cyclic alkanes, one or more C2-C50 acyclic alkanes, or a mixture therefore.” The recitation is already included in claim 1, upon which claim 6 depends, and thus, Applicant is suggested to remove the recitation.
Claim 18: For clarity, Applicant is suggested to amend “CrOz, FeOz, Fe2O3, CoOz, Co2O3, Co3O4, MnOz,-BaO2” to read -- CrOz, FeOz, Fe2O3, CoOz, Co2O3, Co3O4, MnOz,-BaO2 --.
Claims 29 and 30: The limitation “the range” in each of the claims lacks antecedent basis, and thus, Applicant is suggested to amend the recitation to read “[[the]] a range.”
Claim 31, line 3: It appears that the recitation “and one or more oxygen” has not been removed from the previous amendment inadvertently. Applicant is suggested to amend the limitation “a first metal oxide and one or more oxygen” to state “a first metal oxide 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 29 and 30 recite that the product mixture comprises a di-substituted olefin content in a range of about 30% to about 80% (claim 29) and a tri-substituted olefin content in a range of about 1% to about 50% (claim 30), based on total unsaturations of the product mixture. However, the recited limitations are not sufficiently supported by the originally-filed specification. While the instant specification discloses that “a polyolefin product” has a di-substituted olefin content of from about 30% to about 80 and a tri-substituted olefin content of from 1% to about 50%, based on total unsaturations of the polyolefin product (Spec., [00113]), the specification is silent on the contents of di-substituted olefins or tri-substituted olefins in “the product mixture,” i.e., the dehydrogenation effluent. The instant specification notes that olefins generated from the dehydrogenation process of the instant invention can be used in a subsequent process, e.g., polyolefins production via metathesis (Spec., [0027]), which reasonably suggests that “polyolefin product” and “product mixture” are not equivalents in the context of the application disclosure. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14, 16, 18-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 31 each recite “a process for upgrading a hydrocarbon feed” by introducing a hydrocarbon feed comprising paraffins to a first metal oxide […] and obtaining a product mixture comprising one or more C3-C50 cyclic olefin, one or more C2-C50 acyclic olefin, one or more C5-C200 hydrocarbon, or a mixture thereof.” Claims 1 and 31 are considered indefinite because it is unclear whether the claimed process actually requires a conversion of hydrocarbons in the hydrocarbon feed upon being introduced to the first metal oxide where said first metal oxide acts as a catalyst. It is noted that the claims 1 and 31 are broad enough to encompass embodiments where no conversion takes place via the first metal oxide, since “the hydrocarbon feed [comprising] one or more C3-C50 cyclic alkane and one or more C2-C50 acyclic alkane” would fall under the product mixture which may include “one or more C5-C200 hydrocarbon.” For the purpose of examination, claims 1 and 31 are interpreted such that the step of “introducing a hydrocarbon feed comprising paraffins to a first metal oxide” causes one or more of the paraffins to undergo a dehydrogenation to a corresponding olefin and/or a dehydrogenative coupling to a heavier hydrocarbon, in light of the instant specification ([0068], [0074]).
Claims 2-12, 14, 16, and 18-30 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency upon claim 1.

Claim 14 recites “a molar ratio of cyclic alkane to acyclic alkane.” The claim is considered indefinite because it is unclear whether the claimed ratio is associated with “a hydrocarbon feed,” or “a product mixture” recited in claim 1. In light of the instant specification, paragraph [0067], the claimed ratio is interpreted as further limiting “a molar ratio of cyclic alkane to acyclic alkane [of the hydrocarbon feed]” recited in claim 1 at line 9. Accordingly, Applicant is suggested to amend “a molar ratio” in claim 14 to read “[[a]] the molar ratio.” 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8, 11, and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 8, 11, and 12 recite that the hydrocarbon feed consists of cyclohexane, n-heptane, and propane, respectively. It is noted that claim 1, upon which claims 8, 11, and 12 each depend, requires that the hydrocarbon feed comprises one or more C3-C50 cyclic alkane and one or more C2-C50 acyclic alkane; therefore, claims 8, 11, and 12 fail to include all the limitations of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	The following are suggestions provided by the examiner to improve clarity and form of the claims and additional address claim objections and indefiniteness issues of the claims presented above.
CLAIM 1
A process for upgrading a hydrocarbon feed, comprising:
introducing at a temperature of from about 50°C to about 500°C a hydrocarbon feed comprising paraffins to a first metal oxide  to perform a dehydrogenation and/or a dehydrogenative coupling; and 
obtaining a product mixture comprising one or more C3-C50 cyclic olefin, one or more C2-C50 acyclic olefin, one or more C5-C200 hydrocarbon, or a mixture thereof, wherein the product mixture comprises less than 500 ppm H2;
wherein the hydrocarbon feed comprises one or more C3-C50 cyclic alkane and one or
more C2-C50 acyclic alkane, and has a molar ratio of cyclic alkane to acyclic alkane of [[is]] from about 1:250 to about to about 250:1; and 
wherein the first metal oxide is represented by Formula (I):
(M1)a(M2)b(M3)c(M4)dOz 	(I)
wherein:
M1 is Mg, Ca, Na, Zn, Cu, Ni, Ba, Ag, Pt, Ti, Zr, Fe, Cr, Co, La, Ce, or Y;
M2 is a group 1, 2, 3, 4, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, or 17 metal;
M3 is a group 1, 2, 3, 4, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, or 17 metal;
M4 is a group 1, 2, 3, 4, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, or 17 metal;
a is 0.01≤a≤4;
b is 0≤b≤4;
c is 0≤c≤4;
d is 0≤d≤4; and
z is 1≤z≤12.

CLAIM 2
The process of claim 1, wherein the introducing forms a second metal oxide that is a reduced form of the first metal oxide, and the process further comprises[[:]] introducing an oxidizing agent to the second metal oxide to form the first metal oxide.

CLAIM 6
The process of claim 1, wherein the hydrocarbon feed is a naphtha feed

CLAIMS 8, 11, and 12: Canceled.

CLAIM 14
The process of claim 1, wherein [[a]] the molar ratio of cyclic alkane to acyclic alkane is from about 1: 10 to about 10: 1.

CLAIM 19
	The process of wherein the first metal oxide is supported on 

CLAIM 20, line 1:
	The process of claim 19, wherein the support material is selected

CLAIM 29
The process of claim 1, wherein the product mixture comprises a di-substituted olefin content in [[the]] a range of from about 30% to about 80%, based on total unsaturations of the product mixture.

CLAIM 30
The process of claim 1, wherein the product mixture comprises a tri-substituted olefin content in [[the]] a range of from about 1 % to about 50%, based on total unsaturations of the product mixture.

CLAIM 31
A process for upgrading a hydrocarbon feed, comprising:
introducing at a temperature of from about 50°C to about 500°C a hydrocarbon feed comprising paraffins to a first metal oxide  to perform a dehydrogenation and/or a dehydrogenative coupling; and
obtaining a product mixture comprising one or more C3-C50 cyclic olefin, one or more C2-C50 acyclic olefin, one or more C5-C200 hydrocarbon, or a mixture thereof, wherein the product mixture comprises less than 500 ppm H2;
wherein the hydrocarbon feed comprises one or more C3-C50 cyclic alkane and one or more C2-C50 acyclic alkane, and has a molar ratio of cyclic alkane to acyclic alkane [[is]] of from about 1:250 to about 250:1; and
wherein the first metal oxide is represented by Formula (I):
(M1)a(M2)b(M3)c(M4)dOz	(I)
wherein:
M1 is Na, Zn, Cu, Ni, Ag, Pt, Fe, Co, La, Ce, or Y;
M2 is a group 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, or 17 metal; 
M3 is a group 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, or 17 metal; 
M4 is a group 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, or 17 metal;
a is 0.01≤a≤4;
b is 0≤b≤4;
c is 0≤c≤4;
d is 0≤d≤4; and
z is 1≤z≤12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12, 14, 18-28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Delorme et al. (EP 0403462 B1; hereinafter “Delorme”), as evidenced by Washburn et al. (US Pub. 2016/0318828 A1; hereinafter “Washburn”).
Regarding claim 1, Delorme discloses a process for the catalytic dehydrogenation of hydrocarbons, the process comprising:
introducing a hydrocarbon feedstock comprising C2-C20 paraffinic hydrocarbons to a catalyst comprising vanadium oxide supported on an oxide of a metal selected from Zn, Mg, Ca, and Ba at a temperature between 60 and 800 ºC (pg. 2, lines 48-51; pg. 3, lines 44-47); and
obtaining a product mixture comprising corresponding dehydrogenated hydrocarbons (pg. 2, lines 45-46; pg. 3, lines 45-46). In case of a hydrocarbon feedstock comprising C2-C20 paraffinic hydrocarbons, the product mixture is reasonably expected to contain corresponding C2-C20 olefins.
	Delorme does not explicitly disclose a temperature range of from about 50 ºC to about 500 ºC. However, the claimed range overlaps the temperature range taught by Delorme, i.e., between 60 and 800 ºC (col. 3, lines 44-47), and, therefore, is considered prima facie. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05 (I).
	With respect to the claimed product mixture comprising “less than 500 ppm H2,” Delorme discloses that hydrogen is eliminated upon its formation and, therefore, the hydrogen concentration in the product mixture is considered to be about 0 ppm, which meets the claimed limitation of “less than 500 ppm H2” (pg. 4, lines 7-8).
Delorme does not explicitly teach that the catalyst comprising vanadium oxide supported on an oxide of a metal selected from Zn, Mg, Ca, and Ba, has the claimed Formula (I) which is:
(M1)a(M2)b(M3)c(M4)dOz;
wherein:
M1 is Mg, Ca, Na, Zn, Cu, Ni, Ba, Ag, Pt, Ti, Zr, Fe, Cr, Co, La, Ce, or Y;
M2 is a group 1, 2, 3, 4, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, or 17 metal;
M3 is a group 1, 2, 3, 4, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, or 17 metal;
M4 is a group 1, 2, 3, 4, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, or 17 metal;
a is 0.01≤a≤4;
b is 0≤b≤4:
c is 0≤c≤4:
d is 0≤d≤4; and
z is 1≤z≤12.
However, it should be noted that the above Formula can be reduced to a simplified form of (M1)aOz since “b,” “c,” and “d” can be 0, and M1 can be Mg, Ca, Zn, and Ba. Here, Delorme discloses that the catalyst contains a support material which can be metal oxides of Zn, Mg, Ca, and Ba, i.e., ZnO, MgO, CaO, and BaO, respectively, and these metal oxides each read on the “first metal oxide” via the simplified form of Formula (I) of claim 1 (pg. 2, lines 48-51). Delorme also provides an example utilizing a catalyst comprising vanadium oxide supported on magnesium oxide (MgO) (pg. 4, lines 27-28; see “Example A”). 
Delorme does not explicitly disclose a feedstock comprising one or more C3-C50 cyclic alkane and one or more C2-C50 acyclic alkane and a molar ratio of cyclic alkane to acyclic alkane of from about 1:250 to about 250:1. 
However, Delorme teaches that the suitable hydrocarbons to be dehydrogenated include C2-C20 paraffinic hydrocarbons (pg. 2, line 45), and it is the examiner’s position that one of ordinary skill in the art of catalytic paraffin dehydrogenation would understand that the term "paraffins" encompass cyclic and acyclic paraffins, as evidenced by Washburn ([0042]). Particularly, Washburn teaches a process for dehydrogenating an alkane-containing feed to produce olefins (Abstract; [0041]), and discloses that the suitable alkane compounds for the alkane-containing feed include normal alkane, isoalkane (branched alkane), and cycloalkane (cyclic alkane) ([0042]; please note that “paraffin” and “alkane” are interchangeably used in the art). Therefore, one of ordinary skill in the art of catalytic dehydrogenation of hydrocarbons would understand that “paraffins” include both acyclic paraffins (e.g. straight or branched paraffins) and cyclic paraffins in the context of paraffin dehydrogenation. Furthermore, since Delorme is silent on the relative amounts of cyclic and acyclic paraffins, Delorme is interpreted to be operable with various combinations of C2-C20 paraffins (cyclic and/or acyclic) as a feedstock. Considering the breadth of the claimed range of “about 1:250 to about 250:1,” Delorme is interpreted to render the claimed ranges obvious, absent a showing of criticality of the claimed ratio.

Regarding claim 2, Delorme discloses that a reduced catalyst is formed from the reaction, and the reference teaches introducing a gaseous stream containing molecular oxygen to reoxidize the reduced catalyst to its initial form (pg. 3, lines 35-41). 
Delorme does not explicitly disclose that the reaction also causes the metal oxide support (e.g., ZnO, MgO, CaO, and BaO) to be in a reduced form, which would correspond to “a second metal oxide”.  However, it is noted that the reaction conditions of Delorme include a temperature 60 and 800 ºC, a pressure of 0.001-1 MPa (0.145-145 psi), and a residence time of 0.5-15 seconds (pg. 3, lines 30-31 and 44-48), which overlap the corresponding conditions of the instant invention (Spec., [0070]-[0072]). Since the metal oxide support material (e.g., ZnO, MgO, CaO, and BaO), which reads on the first metal oxide of claim 1, is subjected to the same or substantially the same reaction conditions as the instant invention, one of ordinary skill in the art would reasonable expect the Delorme process to have the same result as the instant invention, including the formation of the metal oxide support in a reduced form, i.e., a reduced form of the first metal oxide. Furthermore, the reduced form of the metal oxide support is reasonably expected to be reoxidized during the catalyst reoxidation step. 

Regarding claim 3, Delorme discloses that the molecular oxygen-containing gaseous stream can be air (pg. 3, lines 20-23).

Regarding claim 4, Delorme teaches that the reoxidizing step is operated under conditions including a temperature of 200-1000 ºC and a residence time of 5 seconds to 5 minutes (pg. 3, lines 38-40). The claimed temperature and residence time ranges of “about 50 ºC to about 1000 ºC” and “about 1 milli-second to about 48 hours” overlap the corresponding ranges taught by Delorme, and are considered prima facie. Delorme is silent on the pressure condition during the reoxidizing step. However, Delorme does teach that the reoxidizing step is conducted under mild conditions (pg. 3, line 38), and it would have been obvious to one of ordinary skill in the art to optimize the pressure condition for reoxidizing step and meet the claimed range of “about 15 psig to about 500 psig.” Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Regarding claim 5, Delorme discloses that hydrogen is eliminated upon its formation and, therefore, the hydrogen concentration in the product mixture is considered to about 0 ppm, which meets the claimed limitation of “less than 10 ppm H2” (pg. 4, lines 7-8).

Regarding claim 6, Delorme does not explicitly teach that the hydrocarbon feedstock is a naphtha feed comprising one or more C3-C50 cyclic alkanes, one or more C2-C50 acyclic alkanes, or a mixture therefore. However, Delorme does teach that the suitable hydrocarbons to be dehydrogenated include C2-C20 paraffinic hydrocarbons (pg. 2, line 45), which is interpreted to include acyclic and cyclic paraffinic hydrocarbons. Therefore, the suitable hydrocarbon feed materials of Delorme encompass, and thus render obvious, the claimed “naphtha feed comprising one or more C3-C50 cyclic alkanes, one or more C2-C50 acyclic alkanes, or a mixture therefore.” 

Regarding claim 7, Delorme teaches that the suitable hydrocarbons to be dehydrogenated include C2-C20 paraffinic hydrocarbons (pg. 2, line 45), which encompass cyclopropane, cyclobutane, cyclopentane, cyclohexane, cycloheptane, cyclooctane, and mixtures thereof.

Regarding claim 8, Delorme does not explicitly disclose a feedstock consisting of cyclohexane. However, Delorme does teach that the suitable hydrocarbons to be dehydrogenated include C2-C20 paraffinic hydrocarbons (pg. 2, line 45), which encompass cyclohexane. Delorme also suggests that a feedstock comprising a single paraffinic hydrocarbon can be used (pg. 3, lines 45-46; Ex. 2). Considering the size of the genus, i.e., C2-C20 paraffinic hydrocarbons, Delorme is interpreted to contemplate a dehydrogenation process employing a feedstream consisting of cyclohexane. 

Regarding claims 9 and 12, Delorme discloses an example in which a feedstream consisting of propane was subjected to dehydrogenation (pg. 4, lines 51-52).

Regarding claim 10, Delorme teaches that the suitable hydrocarbons to be dehydrogenated include C2-C20 paraffinic hydrocarbons (pg. 2, line 45), which encompass a mixture of n-pentane, iso-pentane, cyclo-pentane, and neo-pentane, absent a showing of criticality of the claimed hydrocarbon feed.

Regarding claim 11, Delorme does not explicitly disclose a feedstock consisting of n-heptane. However, Delorme does teach that the suitable hydrocarbons to be dehydrogenated include C2-C20 paraffinic hydrocarbons (pg. 2, line 45), which encompass n-heptane. Delorme also suggests that a feedstock comprising a single paraffinic hydrocarbon can be used (pg. 3, lines 45-46; Ex. 2). Considering the size of the genus, i.e., C2-C20 paraffinic hydrocarbons, Delorme is interpreted to contemplate a dehydrogenation process employing a feedstream consisting of n-heptane.

Regarding claim 14, Delorme does not explicitly disclose a feedstock comprising one or more C3-C50 cyclic alkane and one or more C2-C50 acyclic alkane and a molar ratio of cyclic alkane to acyclic alkane of from about 1:10 to about 10:1. However, Delorme teaches that the suitable hydrocarbons to be dehydrogenated include C2-C20 paraffinic hydrocarbons (pg. 2, line 45), which reasonably encompass cyclic and acyclic paraffins. Considering the breadth of the claimed range of about 1:10 to about 10:1, Delorme is interpreted to render the claimed range obvious, absent a showing of criticality of the claimed ratio.


  Regarding claim 18, Delorme discloses that the catalyst contains a support material which can be a metal oxide of Zn, i.e., ZnO (pg. 2, lines 48-51).

Regarding claims 19-20, Delorme discloses that the catalyst contains a support material which can be clays, zeolitic materials, and  oxides of Zn, Mg, Ca, and Ba, i.e., ZnO, MgO, CaO, and BaO (pg. 2, lines 48-51). It would be obvious to apply two or more of the above metal oxides as the support, because it is prima facie obvious to combine equivalent for the same purpose. Therefore, it would have been obvious to select a combination of a metal oxide and a non-metal oxide, such as a clay or zeolitic material, as the support, where the non-metal oxide would correspond to “a support material” recited in claim 19.

Regarding claims 21-22, Delorme does not explicitly disclose that the oxides of Zn, Mg, Ca, and Ba have an oxygen capacity of “from about 1 wt% to about 50 wt%” (claim 21) and “from about 3 wt% to about 30 wt%” (claim 22), based on the weight of the metal oxide. However, since zinc oxide is considered one of the suitable metal oxides contemplated by the instant application (see cl. 18; Spec. [0074]), zinc oxide (ZnO) is considered to have a desirable degree of oxygen capacity as determined by the claimed first metal oxide, including “from about 1 wt% to about 50 wt%” and “from about 3 wt% to about 30 wt%.”

Regarding claims 23, Delorme discloses that the reaction conditions include a hourly space velocity of 0.01-20 kg/kg hr-1, a pressure of 0.001-1 MPa (0.145-145 psi) and a residence time of 0.5-15 seconds (pg. 3, lines 30-31 and 47-48). The claimed ranges of “1,000:1 to 1:1,000,” “about 15 psig to about 2,000 psig” and “about 1 milli-second to about 48 hours” overlap the corresponding ranges taught by Delorme, and are considered prima facie obvious. 

	Regarding claim 24, Delorme discloses that the reaction conditions include a hourly space velocity of 0.01-20 kg/kg hr-1, a temperature of 60-800 ºC, a pressure of 0.001-1 MPa (0.145-145 psi), and a residence time of 0.5-15 seconds (pg. 3, lines 30-31 and 46-48). The claimed ranges of “100:1 to 1:100” metal oxide/paraffin molar ratio, “about 100 ºC to about 350 ºC,” “about 15 psig to about 1,000 psig” and “about 1 milli-second to about 48 hours” overlap the corresponding ranges taught by Delorme, and are considered prima facie obvious. 

	Regarding Claim 25, Delorme discloses that the reaction conditions include a hourly space velocity of 0.01-20 kg/kg hr-1, a temperature of 60-800 ºC, a pressure of 0.001-1 MPa (0.145-145 psi), and a residence time of 0.5-15 seconds (pg. 3, lines 30-31 and 46-48). The claimed ranges of “10:1 to 1:10,” “about 150 ºC to about 275 ºC,” “about 15 psig to about 200 psig” and “about 1 milli-second to about 48 hours” overlap the corresponding ranges taught by Delorme, and are considered prima facie obvious.

	Regarding claims 26-27, Delorme discloses an example (Example 2) in which a propylene (monoolefin) product with a selectivity of 89.0 mol% is achieved, which meets the limitations in claims 26-27 (pg. 4, line 56).

	Regarding claim 28, Delorme discloses an example (Example 2) in which a propane feedstock is converted to propylene (pg. 4, lines 49-57).

	Regarding claims 29 and 30, Delorme does not explicitly disclose that the product mixture comprises a di-substituted olefin content in a range of about 30% to about 80% (claim 29) or a tri-substituted olefin content in a range of about 1% to about 50% (claim 30), based on total unsaturations of the product mixture. However, it is noted that claims 29 and 30 are each merely drawn to an intended result, and that Delorme and the instant invention both teach a process for dehydrogenating a paraffin to an olefin in the presence of the same metal oxide (e.g. ZnO) under overlapping reaction conditions (e.g. temperature, pressure, and residence time) (Delorme: pg. 2, line 51; pg. 3, lines 30-31 and 44-48; Spec: [0070]-[0072], [0074]).  Therefore, in the absence of evidence to the contrary, one of ordinary skill in the art would reasonably expect the Delorme process to have the same result as the instant invention, including a product mixture comprising a di-substituted olefin content in a range of about 30% to about 80% and a tri-substituted olefin content in a range of about 1% to about 50%.

Regarding claim 31, Delorme discloses a process for the catalytic dehydrogenation of hydrocarbons, the process comprising:
introducing a hydrocarbon feedstock comprising C2-C20 paraffinic hydrocarbons to a catalyst comprising vanadium oxide supported on an oxide of a metal selected from Zn, Mg, Ca, and Ba at a temperature between 60 and 800 ºC (pg. 2, lines 48-51; pg. 3, lines 44-47); and
obtaining a product mixture comprising corresponding dehydrogenated hydrocarbons (pg. 2, lines 45-46; pg. 3, lines 45-46). In case of a hydrocarbon feedstock comprising C2-C20 paraffinic hydrocarbons, the product mixture is reasonably expected to contain corresponding C2-C20 olefins.
	Delorme does not explicitly disclose a temperature range of from about 50 ºC to about 500 ºC. However, the claimed range overlaps the temperature range taught by Delorme, i.e., between 60 and 800 ºC (col. 3, lines 44-47), and, therefore, is considered prima facie. 
	With respect to the claimed product mixture comprising “less than 500 ppm H2,” Delorme discloses that hydrogen is eliminated upon its formation and, therefore, the hydrogen concentration in the product mixture is considered to be about 0 ppm, which meets the claimed limitation of “less than 500 ppm H2” (pg. 4, lines 7-8).
Delorme does not explicitly teach that the catalyst comprising vanadium oxide supported on an oxide of a metal selected from Zn, Mg, Ca, and Ba, has the claimed Formula (I) which is:
(M1)a(M2)b(M3)c(M4)dOz;
wherein:
M1 is Na, Zn, Cu, Ni, Ag, Pt, Fe, Co, La, Ce, or Y;
M2 is a group 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, or 17 metal;
M3 is a group 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, or 17 metal;
M4 is a group 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, or 17 metal;
a is 0.01≤a≤4;
b is 0≤b≤4:
c is 0≤c≤4:
d is 0≤d≤4; and
z is 1≤z≤12.
However, it should be noted that the above Formula can be reduced to a simplified form of (M1)aOz since “b,” “c,” and “d” can be 0, and that M1 can be Zn. Here, Delorme discloses that the catalyst contains a support material which can be a metal oxide of Zn, i.e., ZnO, which reads on the “first metal oxide” via the simplified form of Formula (I) of claim 1 (pg. 2, lines 48-51). 
Delorme does not explicitly disclose a feedstock comprising one or more C3-C50 cyclic alkane and one or more C2-C50 acyclic alkane and a molar ratio of cyclic alkane to acyclic alkane of from about 1:250 to about 250:1. 
However, Delorme teaches that the suitable hydrocarbons to be dehydrogenated include C2-C20 paraffinic hydrocarbons (pg. 2, line 45), and it is the examiner’s position that one of ordinary skill in the art of catalytic paraffin dehydrogenation would understand that the term "paraffins" encompass cyclic and acyclic paraffins, as evidenced by Washburn ([0042]). Particularly, Washburn teaches a process for dehydrogenating an alkane-containing feed to produce olefins (Abstract; [0041]), and discloses that the suitable alkane compounds for the alkane-containing feed include normal alkane, isoalkane (branched alkane), and cycloalkane (cyclic alkane) ([0042]; please note that “paraffin” and “alkane” are interchangeably used in the art). Therefore, one of ordinary skill in the art of catalytic dehydrogenation of hydrocarbons would understand that “paraffins” include both acyclic paraffins (e.g. straight or branched paraffins) and cyclic paraffins in the context of paraffin dehydrogenation. Furthermore, since Delorme is silent on the relative amounts of cyclic and acyclic paraffins, Delorme is interpreted to be operable with various combinations of C2-C20 paraffins (cyclic and/or acyclic) as a feedstock. Considering the breadth of the claimed range of “about 1:250 to about 250:1,” Delorme is interpreted to render the claimed ranges obvious, absent a showing of criticality of the claimed ratio.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Delorme (EP 0403462 B1), as applied to claim 1, and further in view of Washburn et al. (US Pub. 2016/0318828 A1; hereinafter “Washburn”)
Regarding claim 16, Delorme discloses that the suitable catalysts include vanadium oxide, e.g., V2O5 (VOz where z=2.5), deposited on a support (pg. 3, lines 2-6; pg. 4, lines 27-28). The suitable supports include oxides of metals selected from Zn, Mg, Ca, and Ba, clays, zeolitic materials of the metallo-silicate or metallo-alumino-phosphate type (col. pg. 3, lines 6-9).
Delorme does not explicitly teach that the suitable supports include Al2O3.
However, Washburn, drawn to a process for the catalytic dehydrogenation of alkane to produce olefin (Abstract), teaches that the suitable support materials for the catalyst include alumina and silica ([0053]-[0054], [0067]). 
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Delorme by using alumina as a support material in addition to an oxide of Mg, Zn, Ca, or Ba, because this involves combining one known catalyst support material with another known catalyst support material in a similar process (alkane dehydrogenation) to obtain predictable results. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aljundi (US Pub. 2018/0297914) discloses a process for the oxidative dehydrogenation of a hydrocarbon feed comprising butane and one or more hydrocarbon, such as saturated straight-chain, saturated branched, or saturated cyclic hydrocarbons having a carbon number in the range of 1 to 12, in the presence of a bimetallic catalyst comprising nickel oxide (NiO) and bismuth oxide (Bi2O3) ([0006], [0014], [0038]-[0039]). Aljundi discloses that a volume fraction of non-butane compounds in the feed is no more than 0.1, which would still overlap the claimed cyclic alkane to acyclic alkane ratio of 1:250 – 250:1 ([0039]). Aljundi suggests that no hydrogen is produced in the dehydrogenation as hydrogen is expected to react with oxygen to form water, as suggested in the reaction formula provided in paragraph [0038]). Aljundi discloses that the contents of nickel and bismuth in the catalyst are 15-25 wt% Ni and 25-35 wt% Bi, and the metals are in the oxidic form ([0029], [0073]). The Bi-Ni oxide based catalyst corresponds to the “first metal oxide” of the instant claim 1 with M1=Ni, M2=a group 15 metal, M3=0, M4=0.  Aljundi further discloses that the reaction conditions include a temperature of about 300-600 °C ([0046]). Therefore, Aljundi and the instant invention both disclose a process for dehydrogenating a hydrocarbon feed comprising a C3-C50 cyclic alkane and a C2-C50 acyclic alkane in the presence of “a first metal oxide” represented by “Formula (I)” under overlap temperature conditions to produce the same product, i.e., a product mixture comprising a corresponding olefin and no hydrogen. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772